DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 4, 7-9, 12, 14, 18, 20, and 24 have been cancelled.  Claims 1, 5, 6, 15-17, 19, 21, and 25 have been amended.  Claims 26-29 are new.
	Claims 1, 3, 5, 6, 10, 11, 13, 15-17, 19, 21-23, and 25-29 are pending and under examination.

2.	All rejections pertaining to claims 4, 7-9, and 20 are moot because the claims were cancelled with the reply filed on 8/1/2022.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5, 6, 10, 11, 13, 19, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. (Biotechnol. Prog., 2004, 20: 858-863), in view of each Petiot et al. (BMC Biotechnol., 2011, 11: 1-12), Smith et al. (BioProcess International, 2015, 13: 20-27), and Ohno et al. (Mol. Ther., 2013, 21: 185-191).
	Cortin et al. culturing a suspension of HEK293S cells in a bioreactor connected to a tangential flow perfusion hollow fiber device, wherein tangential flow perfusion culturing maintains 100% viability after 10 days in culture (claims 1, 3, 10, 11, and 13) (see Abstract; p. 858-860; p. 862, column 2, first three paragraphs).  Cortin et al. teach inoculating at a density of 3 x 105 cells/ml (i.e., 0.3 x 106 cells/ml; claim 28).
Although Cortin et al. do not teach a chemically defined medium (claim 1), using chemically defined media to cultivate HEK293 cells was practiced in the prior art (see Petiot et al., p. 9, column 1, last paragraph).  Modifying Cortin et al. by replacing their medium with a chemically defined medium would have been obvious to one of skill in the art to achieve the predictable result of culturing HEK293 cells.  
Cortin et al. and Petiot et al. do not teach producing exosomes (claim 1).  However, using the tangential flow perfusion culturing method of Cortin et al. and Petiot et al. to prepare exosomes is suggested by the prior art.  For example, Cortin et al. teach that tangential flow perfusion culturing results in enhanced cell numbers at high densities as compared to the other culturing methods (see Abstract; p. 860, column 2).  Smith et al. teach that exosomes are byproducts of cell manufacturing found in the conditioned medium which is normally discarded as a waste; Smith et al. teach the necessity of isolating the exosomes from the conditioned medium for therapeutic or research purposes (see p. 20-21).  Based on the combined teachings of Cortin et al. and Smith et al., one of skill in the art would have reasonably concluded that the conditioned medium from the uninfected HEK293S cells of Cortin et al. could be used to isolate high amounts of exosomes.  Furthermore, Ohno et al. teach preparing GE11 and EGF-positive exosomes secreted from HEK293 cells genetically engineered with an expression vector encoding the GE11 peptide or EGF, wherein the exosomes could be used to deliver therapeutic let-7a miRNA to EGFR-expressing cancer cells (claim 19) (see Abstract; p. 185, column 2, third full paragraph; paragraph bridging p. 185 and 186; p. 187, paragraph bridging columns 1 and 2; paragraph bridging p. 187 and 188; p. 189, column 2, third full paragraph; p. 190, column 1, second to last paragraph).  Ohno et al. teach the need to enhance the production of therapeutic exosomes (see p. 189, column 2, second full paragraph).  Based on these teachings, one of skill in the art would have found obvious to use the uninfected HEK293S cells Cortin et al. for the production of therapeutic exosomes.  One of skill in the art would have found obvious to genetically engineer the HEK293S with an expression vector encoding the GE11 peptide or EGF and further culture them in the bioreactor connected to the tangential flow perfusion device with the reasonable expectation that doing so would result the accumulation of enhanced amounts of therapeutic exosomes in the conditioned medium.  Further isolating the exosomes from the conditioned medium would have been obvious to one of skill in the art to achieve predictable result of obtaining a composition suitable to deliver therapeutic agents to the EGFR-expressing cancer cells (claim 1).  The exosomal preparation taught by the combined cited prior art necessarily exhibits the characteristics recited in claims 5 and 22 because all that is required to achieve such is to use the perfusion culturing method of Cortin et al., which results in enhanced cell viability as compared to the other culturing methods.  The instant specification does not teach more than this (see [0066]; [00105]; [00108]).
With respect to claim 6, the method taught by the cited prior art must necessarily result in higher amounts of exosomes as compared to fed-batch because all that is required to achieve such is to use the perfusion culturing which results in enhanced cell numbers at higher densities as compared to the other culturing methods.  The specification does not teach more than this (see Example 9). 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 3, 5, 6, 10, 11, 13, 15-17, 19, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. taken with each Petiot et al., Smith et al., and Ohno et al., in further view of both Yim et al. (Nature Communications, July 2026, 7: 1-9) and Stipp et al. (J. Biol. Chem., 2001, 276: 4853-4862), as evidenced by the UniProtKB.
The teachings of Cortin et al., Petiot et al., Smith et al., and Ohno et al. are applied as above for claims 1, 3, 5, 6, 10, 11, 13, 19, 22, and 28.  Cortin et al., Petiot et al., Smith et al., and Ohno et al. do not teach exosomes overexpressing PTGFRN (claims 15-17).  Yim et al. teach efficient loading of exosomes with a protein of interest by transfecting HEK293 cells with plasmids encoding a fusion between the protein and the exosome-associated tetraspanin CD9 or CD81 (see p. 2, column 1, third paragraph and paragraph bridging columns 1 and 2; paragraph bridging p. 7 and 8).  While Yim et al. does not teach PTGFRN, Stipp et al. teach that FPRP is a highly specific CD9- and CD81-associated transmembrane protein, wherein essentially 100% of cell surface FPRP on HEK293 cells is associated with CD9 and CD81 (see Abstract).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Cortin et al., Petiot et al., Smith et al., and Ohno et al. by further overexpressing a fusion between FPRP and a protein of interest to achieve the predictable result of obtaining a composition suitable to deliver the protein of interest when the delivery of the protein of interest was needed.  As evidenced by UniProtKB, FPRP is the same as PTGFRN.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1, 3, 5, 6, 10, 11, 13, 19, 22, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. taken with each Petiot et al., Smith et al., and Ohno et al., in further view of Yeo et al. (Advanced Drug Delivery Reviews, 2013, 65: 336-341).
The teachings of Cortin et al., Petiot et al., Smith et al., and Ohno et al. are applied as above for claims 1, 3, 5, 6, 10, 11, 13, 19, 22, and 28.  Cortin et al., Petiot et al., Smith et al., and Ohno et al. do not teach human mesenchymal stem cells (hMSCs; claim 23).  Yeo et al. teach that hMSCs are prolific producers of therapeutic exosomes and that these exosomes are also ideal for drug delivery (see Abstract; p. 338-339).  Based on these teachings, one of skill in the art would have found obvious to modify the method of Cortin et al., Petiot et al., Smith et al., and Ohno et al. by replacing the HEK293 cells with hMSCs to achieve the predictable result of obtaining therapeutic exosomes.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
7.	The argument that exosome manufacturing was unpredictable is not found persuasive because it is just an argument not supported by any evidence.  Exosomes are constantly secreted by the cells in the culture medium; there is nothing unpredictable about harvesting exosomes from the culture medium.

	The applicant argues that Cortin fails to show that maintaining VCD constant is important for the production of exosomes in high yields because Cortin shows rapidly declining viability of virus-infected cells.
	This is not found persuasive.  The rejection is based on isolating the exosomes from the conditioned medium of uninfected cells.  Cortin shows 100% viability for the uninfected cells for at least 31 days in perfusion culture (see p. 860, Fig. 1).  It is also noted that the declining viability of virus-infected cells was expected because adenoviruses are lytic viruses (see Altaras, Adv. Biochem. Eng. Biotechnol., 2005, 99: 193-260; paragraph bridging p. 216 and 217; p. 217, first full paragraph and Fig. 3). 
	
The argument that the methods of Cortin and Petiot are for virus production is not found persuasive because it does not address the combination of all cited references.  The motivation to harvest the exosomes from the medium conditioned by the uninfected cells instead of discarding it as a waste is provided by Smith. 

For the reasons above, the argument that the exosomes would encapsulate virus is not found persuasive.  The exosomes taught by the combination of the cited prior art are obtained from uninfected cells

The arguments related to Kim are not new and were previously addressed.

The argument of unexpected results of tangential flow filtration perfusion culturing over fed-batch is not found persuasive for the reasons of record.  Just because the data was not found persuasive does not mean that the examiner dismissed it.  Cortin, the primary reference, already teaches tangential flow filtration perfusion culturing.  Thus, in order to be persuasive, the data must show unexpected results over Cortin.  

The applicant argues that one of skill in the art would have known that it is unexpected for an engineered cell line to express a recombinant gene and exhibit a stable exosome titer over 30 days of perfusion.
This is not found persuasive because it is just an argument not supported by any evidence.  It is also noted that this argument is not commensurate in scope with the claims, as only claims 15-17 encompass genetically engineered cells.

The applicant argues that a long-duration run is a non-trivial differentiation from Cortin where rapidly increasing viable cell density would have reached a maximum cell density followed by a rapidly declining viability due to nutrient and oxygen depletion.
This is an argument not supported by any evidence.  Cortin teaches achieving a VCD of 14.4 x 106 at 31 days in culture (i.e., long run) for the uninfected cells, where the cells were still in the growth phase and could have attained higher concentrations (see p. 860, Fig. 1 and column 2, first full paragraph).  There is no nutrient/oxygen depletion in Cortin as the spent medium is eliminated and fresh medium is added by a two-channel peristaltic pump (see p. 859, column 2, first full paragraph).  

New Rejections
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 5, 6, 10, 11, 13, 19, 21, 22, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cortin et al. taken with each Petiot et al., Smith et al., and Ohno et al., in further view of Karst et al. (Biochemical Engineering Journal, online 8 February 2016, 110: 17-26).
The teachings of Cortin et al., Petiot et al., Smith et al., and Ohno et al. are applied as above for claims 1, 3, 5, 6, 10, 11, 13, 19, 22, and 28.  Cortin et al., Petiot et al., Smith et al., and Ohno et al. do not teach cell bleed to maintain a viable cell density (VCD) of about 30-40 x 106 cells/ml (claims 25-27 and 29).  However, doing so is suggested by the prior art.  For example, while they teach achieving a VCD of 14.4 x 106, Cortin et al. teach that the perfusion culture was still in the growth phase and could probably have attained higher concentrations (see p. 860, column 2, first full paragraph).  Karst et al. teach that viable cell densities (VCD) of 20, 40, and 60 x 106 cells/ml could be achieved in bioreactor connected to a tangential flow perfusion hollow fiber device and that the target VCD is maintained by cell bleed (see Abstract; p. 19, Fig. 1 and column 2, last paragraph; p. 22, column 2, second paragraph and Table 2).  Based on these teachings, one of skill in the art would have found obvious to attained higher VCDs and use cell bleed to maintained the desired VCD as taught by Karst et al. to achieve the predictable result of obtaining high yields of viable cells and thus, high yields of exosomes.  By using increasing VCDs, one of skill in the art would have reasonably expected to obtain at least two-fold more exosomes compared to a fed-batch after 10 days in culture.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Altaras (Adv. Biochem. Eng. Biotechnol., 2005, 99: 193-260) was cited in response to the argument that Cortin shows rapidly declining viability of virus-infected cells.  The reference provides evidence that adenoviruses are lytic viruses and thus, decreased cell viability post-infection was expected. 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633